        Case 1:20-cv-01050-HBK Document 14 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY E. WALKER,                                 No. 1:20-cv-0001050-HBK (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK TO SEND
                                                         PLEADINGS TO APPROPRIATE
13            v.                                         INSTITUTIONAL OFFICIAL
14    MINA BESHARA, et. al.                              (Doc. Nos. 11, 12)
15                       Defendants.
16

17          The court regularly receives pro se notices from confined persons alleging suicide, danger
18   of death, or imminent serious physical harm to themselves or to others. In an abundance of
19
     caution, the court will expediate notice of such allegations to the appropriate state or federal
20
     institutional or correctional officials for whatever action those officials deem appropriate.
21
            Accordingly, it is ORDERED:
22

23          1. The Clerk shall forward a copy of Plaintiff’s pleadings (Doc. Nos 11, 12), which

24   contain allegations of suicide, danger of death, or imminent physical harm by a confined person

25   to the appropriate officials at Coalinga State Hospital for handling as the officials deem
26   appropriate.
27
            2. The Clerk shall indicate on the docket the name of the official(s) to whom notice was
28
                                                        1
        Case 1:20-cv-01050-HBK Document 14 Filed 02/23/21 Page 2 of 2


 1   provided and upon receipt the official shall confirm receipt thereof.
 2            3. This Order is not a ruling on the allegations or relief requested in the pleading or the
 3
     merits of the allegations in this case.
 4

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      February 23, 2021
 8                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
